DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-8 and 16-18 are rejected under 35 U.S.C. 112(b).
Claims 1-6, 8 and 16-17 are rejected under 35 U.S.C. 103.
Claims 7 and 18 are objected to.
Claims 9-15 are non-elected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 3, they recites “a safe output voltage value”, the term “safe” is a relative term which renders the claim indefinite. The term “safe” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear on at which voltage level is classified as a safe output voltage value.
Regarding claims 2, 4-8 and 16-18, they are also rejected because they depend all claim limitations of their corresponding independent claims 1 and 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chisenga (US 2015/0280642), and further in view of McCaslin et al. (US 2012/0205973), Schmidt et al. (US 2012/0194003).
Regarding claims 1 and 3, Chisenga teaches an apparatus for determining if a solar panel is connected to a capacitive load (preamble of claim 1, because there is no determining if a solar panel is connected to a capacitive load is claimed in the body of claim 1, it is considered as intended use, as shown in figures 10 and 15, abstract, sensing & control device 1 determines if solar Module 7 is connected to load 8 when switch 19 is disconnected or connected to the solar module output from the load, wherein the sensing and monitory device can be used in modular battery system as described in paragraph ]0053], therefore, load by be a modular battery system which is a type of capacitive load); 
in a solar panel system comprising a plurality of solar panels each having an input terminal and an output terminal electrically connected in series with a string inverter (e.g. figures 18-19, paragraphs 3 and [0048], smart solar modules 35-37 connected in series as shown in figures 18-19), the improvement comprising: 
a) each solar panel system including at least one disconnect switch electrically connected in series with the plurality of solar panels and the string inverter (e.g. figures 18-19, paragraphs 3 and [0048], disconnect switches 48-53); and 
b) at least one solar panel comprising:
i) a processor having an input terminal and an output terminal (e.g. figures 10 and 19, sensing and control device 1 has processing unit 15 which input terminal and output terminal); 
the processor further including program memory to perform steps (e.g. sensing and control device 1 has processing unit 15 which has a program memory because processing unit perform processing steps according to stored program instruction) to perform the steps of: 
ii) an analog to digital converter provides to the processor a digital representation of the value of voltage signals (e.g. figure 10 and 19, analog to digital converter 18).

    PNG
    media_image1.png
    541
    700
    media_image1.png
    Greyscale

However, Chisenga is silent with regard to the processor output terminal operatively connected to a DC-DC converter having an output terminal,
(b) optionally driving the output of the DC-DC converter to a safe output voltage value, and 
the analog to digital converter connected to the output terminal of the DC-DC converter.
McCaslin teaches a processor output terminal operatively connected to a DC-DC converter having an output terminal (e.g. figure 5, paragraph [0039], a controller system 404 output terminal connects to DC-DC Switching Power Converter 502),
(b) optionally driving the output of the DC-DC converter to a safe output voltage value (e.g. figure 5, paragraph [0039], a controller system 404 drives a PWM signal output to DC-DC Switching Power Converter 502 to achieve the conversion at its maximum power point), and 
an analog to digital converter connected to the output terminal of the DC-DC converter (e.g. figure 5, paragraph [0039], A/D 510 connects to output terminal of DC-DC Switching Power Converter 502), wherein the analog to digital converter provides to the processor a digital representation of the value of voltage signals on the DC-DC converter (e.g. figure 5, paragraph [0039], A/D 510 provides to MPPT Control Algorithm 512 of the Control system 504 a digital representation of the value of voltage signals on DC-DC Switching Power Converter 502).

    PNG
    media_image2.png
    376
    529
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chisenga by applying the teaching of McCaslin to explicitly the processor output terminal operatively connected to a DC-DC converter having an output terminal, (b) optionally driving the output of the DC-DC converter to a safe output voltage value, and an analog to digital converter connected to the output terminal of the DC-DC converter, wherein the analog to digital converter provides to the processor a digital representation of the value of voltage signals on the DC-DC converter, for the purpose of improving power conversion performance of the solar panel by optimizing the output of the solar panel by achieving the conversion at its maximum power point (e.g. McCaslin, paragraph [0039]).
However, combination of Chisenga and McCaslin is silent with regard to
(a) comparing an output signal from the DC-DC converter output terminal to a predetermined output signal.
Schmidt teaches a controller to perform comparing an output signal to a predetermined output signal (e.g. figure 3, paragraph [0046], comparator 150 of controller 114 comparing voltage 142 to reference A 156).

    PNG
    media_image3.png
    482
    711
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chisenga and McCaslin by applying the teaching of Schmidt to explicitly have (a) comparing an output signal from the DC-DC converter output terminal to a predetermined output signal, for the purpose of ensuring that output voltage is within a proper level to prevent generating of high solar generator voltage due to problematic and undesired events (e.g. Schmidt, paragraph [0009]).
Regarding claims 2 and 4, Chisenga, McCaslin, and Schmidt teaches wherein the analog to digital converter is integrated within the processor (e.g. McCaslin, A/D 510 integrated within Control system 504).
Regarding claim 8, Chisenga, McCaslin, and Schmidt teaches wherein said at least one solar panel is all of the solar panels in the solar panel system (e.g. Chisenga, figure 19, solar module 35-37).
Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chisenga (US 2015/0280642) in view of McCaslin et al. (US 2012/0205973), Schmidt et al. (US 2012/0194003), and further in view of Narla (US 2017/0271875).
Regarding claims 5 and 16, Chisenga, McCaslin, and Schmidt is silent with regard to wherein the safe output voltage value is compliant with the standard NEC 2014 690.12.
Narla teaches a safe voltage value is compliant with the standard NEC 2014 690.12 (e.g. paragraph [0035], compliance with NEC 2014 690.12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Chisenga, McCaslin, and Schmidt by applying the teaching of Narla to explicitly wherein the safe output voltage value is compliant with the standard NEC 2014 690.12, for the purpose of generating proper voltage that is not harmful to an operator when servicing the solar panel and/or ensuring proper operation according to a specification.
Regarding claims 6 and 17, Chisenga, McCaslin, and Schmidt, and Narla teaches 6. (Previously Presented) The system of Claim 3, wherein the safe output voltage value is less than 30 volts (e.g. Narla, paragraph [0035], less than 30V).
Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. 112(b) rejection of claims 7 and 18 are properly overcome without broadening their scopes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nikoonahad (US 2010/0116325) teaches a processor output terminal operatively connected to a DC-DC converter having an output terminal (e.g. figure 10A, paragraph [0091], micro-controller 1050 connected to DC-DC converter 1020), and
(b) optionally driving the output of the DC-DC converter to a safe output voltage value (e.g. figures 10A, paragraph [0091], micro-controller 1050 can adjust the DC-DC converter 1020 in real time).

    PNG
    media_image4.png
    479
    697
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858


/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858